227 F.2d 384
HOME UTILITIES COMPANY, Incorporated, a body corporate, Appellant,v.GENERAL ELECTRIC COMPANY, a body corporate, Appellee.
No. 7047.
United States Court of Appeals Fourth Circuit.
Argued November 9, 1955.
Decided December 2, 1955.

Appeal from the United States District Court for the District of Maryland, at Baltimore; William C. Coleman, Judge.
Melvin J. Sykes, Baltimore, Md., (Harry Silbert, Baltimore, Md., on brief), for appellant.
David R. Owen, Baltimore, Md. (George D. Hubbard and Semmes, Bowen & Semmes, Baltimore, Md., on brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM.


1
This is an appeal from a decree restraining a "discount" house from violating the provisions of the Maryland Fair Trade Act, Annotated Code of Maryland 1951, art. 83, secs. 102-110, by selling certain manufactured articles below the retail prices established for them by the manufacturer pursuant to the provisions of that act. The questions raised by the appeal resolve themselves into one question, viz., whether the plaintiff has exercised due diligence to protect its rights under the Fair Trade Act, or whether it is precluded from relying on the act by reason of failure to use due diligence in that regard and in its dealings with wholesalers and distributors. We think that the evidence in the case clearly supports the decision of the trial judge as set forth in his opinion which is adopted as the opinion of this court. See General Electric Company v. Home Utilities Company, 131 F.Supp. 838.


2
Affirmed.